MEMORANDUM **
The Immigration Judge (“IJ”) denied Mohamed Sadiq Salim’s (“Salim”) applications for asylum, withholding of removal, and protection under the Convention Against Torture. The Board of Immigration Appeals (“BIA”) summarily affirmed. Salim petitions for review of the BIA’s summary affirmance. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition and remand to the BIA.
The outcome of this case is controlled by Cui v. Mukasey, 538 F.3d 1289 (9th Cir.2008). Here, the IJ abused his discretion.1 Salim’s failure to comply with the ambiguous fingerprinting requirement was the sole basis on which the IJ denied Salim’s applications for relief. We remand to the BIA with instructions to remand to the IJ for further proceedings on the merits of Salim’s applications for asylum, withholding of removal, and protection under the Convention Against Torture.
*747Petition GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.


. In light of our disposition based on Cui, we do not address Salim's claim of ineffective assistance of counsel.